Title: To James Madison from Robert Wright, 8 July 1812
From: Wright, Robert
To: Madison, James


My Dear Sir,
Baltimore 8 July 1812
My Solicitude for the Success of the measures of the General-Government, will be my apology for the freedom I take in suggesting to you what in my Judgment will promote that Success. I have understood that a Detachment of the Regular Troops has been ordered to Annapolis. The present security of that place by the Fortifications, a Troop of Horse, a Company of Artillery and a Company of Infantry all of the militia of that City and its Environs with the Neighbouring militia, and the Militia of Baltimore within an easy Days march, and a zeal that does ⟨th⟩em Honor will in my Judgement render Regular Troops as unnecessary at Annapolis as they would be at Washington.

There are two french privateers at Baltimore watching the neutral Commerce as to G: Britain and the U: States whose Captures within our waters or within three Leagues would subject us to legitimate Reparation. Quere—aut they be permited to make Captures within twenty Leagues. Capt. Styles of the privateer No 1. last night took a Danish Schooner going out of this port with English and Danish papers, load⟨ed⟩ with flour and Arms. I am happy ⟨to⟩ inform you of the general App⟨ro⟩bation here of the war measures and I feel the Utmost Confidence that success will be the fruits of the application of our means with Judgment to that End. I am yrs with Sincerity
Robert Wright
